Citation Nr: 1717510	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  05-12 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as due to ionizing radiation.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression, claimed as secondary to the claimed back disorder.  

3.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to the claimed back disorder.


REPRESENTATION

Appellant represented by:	Carolyn Kerr, Agent




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1978 and from August 1983 to January 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2004 (for the back and bilateral legs) and March 2005 (for depression), by the North Little Rock Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2006, the Veteran had a hearing before the undersigned, at the RO; a transcript of the hearing is associated with the claims file. 

In February 2007, the Board denied a claim for a right shoulder disorder and remanded the above service connection claims (for the back, depression and bilateral legs).  In February 2009, the Board remanded those claims again for additional development.  

In February 2011, the Board denied service connection for the above claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court vacated the February 2011 Board decision, and remanded the matters to the Board for further action consistent with a Joint Motion for Remand (Joint Motion) by the parties.

In April 2012 the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA), which was received in June 2012 (with an addendum October 2012 opinion).  

In February 2013, the Board denied the above claims for service connection, for the back, depression and bilateral legs.  The Board also made clear that the claim for service connection for depression was distinguished from Clemons v. Shinseki, 23 Vet. App. 1 (2009), as the RO had separately adjudicated claims for service connection for posttraumatic stress disorder (PTSD).  

The Veteran again appealed the denials of service connection for the back, depression and bilateral legs to the Court.  In July 2013, the Court vacated the February 2013 Board decision, and remanded the matters to the Board for additional actions consistent with the Joint Motion by the parties.  The parties agreed that another medical examination was necessary, in part due to the opinion not considering a medical article submitted by the Veteran's representative.

In December 2013, the Board remanded the claims for service connection for the back, depression, and bilateral legs for additional development.  The Board again made clear that the claim for service connection for depression was separate from PTSD, under Clemons, supra.  The Board further remanded claims for service connection for brain hemorrhage and to reopen claims for service connection for PTSD and amyotrophic lateral sclerosis (ALS), for the issuance of a statement of the case (SOC).  In May 2015, the AOJ issued that SOC.  As neither the Veteran, nor his representative, filed a substantive appeal with any of the May 2015 SOC issues, they are not before the Board.

While the Board notes that PTSD is not an acquired psychiatric disorder on appeal, over the course of the appeal the Veteran has been diagnosed with other acquired psychiatric disorders.  As such, the Board has recharacterized the claim for service connection for depression to one for an acquired psychiatric disorder, other than PTSD, to include depression.  Clemons, supra.  

Following the May 2016 supplemental statement of the case, the Veteran's agent submitted additional evidence.  Although this evidence was not accompanied by a waiver of initial RO consideration, a waiver was subsequently submitted in February 2017.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The most probative, competent, and credible evidence of record shows that the Veteran's back disorder is not related to service, and arthritis of the back did not manifest itself to a compensable degree within one year of service.

2.  The most probative, competent, and credible evidence of record shows that an acquired psychiatric disorder, including depression, is not related to service, did not manifest itself to a compensable degree within one year of service, and was not caused or aggravated by a service connected disorder.

3.  The most probative, competent, and credible evidence of record shows that a bilateral leg disorder is not related to service and was not caused or aggravated by a service connected disorder.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by service, to include as a result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.385 (2016). 

2.  An acquired psychiatric disorder, including depression, was not incurred in or aggravated by service or caused or aggravated by a service connected back disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  A bilateral leg disorder was not incurred in or aggravated by service or caused or aggravated by a service connected back disorder.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters in December 2003, January 2004, and March 2004 (for the back and legs) and July 2007 for depression.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  Moreover, the Veteran has been represented by an agent in this matter.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").   

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA, Social Security Administration, and private treatment records, including his records from the Fayetteville and Little Rock VA Medical Centers, Stuart J. Benson D.O., Jeff Smith, D.C., Progressive Diagnostic, Martin T. Faitak, Ph.D, David Moore, D.C., Kelly R. Danks, M.D., and Chiropractic One in substantial compliance with the Board's remand directions.  The Board notes that in the May 2003 VA medical record, the Veteran indicated that he was receiving marriage counseling over the phone through a Wal-Mart service, due to the Veteran discovering internet-related marital infidelity (rather than any service related disorder or secondary to the claimed back disorder).  Neither the Veteran nor his agent have indicated that any further record development is necessary, and has not requested VA obtain such records, including in the past two JMRs, or indicated that such records would be relevant to the current claim.  Indeed, the Board notes that while the Veteran's agent has requested new medical opinions, she has not indicated that additional medical record development is necessary.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Veteran's service treatment records from his second period of active duty are unavailable.  The RO, on a number of occasions, attempted without success to obtain these records.  Moreover, in March 2004 and December 2004, the RO notified the Veteran that these records were not available and invited him to provide VA with any copies of these records that he may have in his possession.  However, no additional records were thereafter provided by the Veteran.  In January 2005, the RO made a formal finding of unavailability which finding outlined the steps it took to obtain these records.  Therefore, the Board finds, as did the RO, that adjudication of this claim may go forward without an additional search for these service treatment records.  However, under these circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Princzi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As to the Veteran's ionizing radiation claim, as will be explained in more detail below, none of the Veteran's diagnosed back disorders are one of the specifically enumerated cancers listed at 38 C.F.R. § 3.309(d) or one of the specifically enumerated radiogenic diseases listed at 38 C.F.R. § 3.311.  Therefore, the Board finds that adjudication of the current appeal my go forward regardless of whether the RO undertook all the radiation development listed in these code sections because VA had no duty to undertake this development.

As to the claim of service connection for a back disorder, the Veteran was provided
with a VA examination in March 2007 and an addendum to that examination was
obtained in March 2009.  Additionally, in July 2012 the Board obtained a Veterans
Health Administration (VHA) opinion as to this issue and in October 2012 an
addendum to that opinion.  Following the July 2013 JMR, new VA examinations were obtained in June and December 2015, which considered the question of compression fracture raised in the July 2013 JMR.  The March 2007 (and 2009), June 2015, and December 2015 opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, the Board finds that sufficient evidence is of record on which to adjudicate this claim and that any further development is not necessary.

As to the claims of service connection for depression, the Veteran was not afforded a VA examination.  In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Golantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans, claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for a VA examination is
not required because available service treatment records are negative for the claimed disorders, the post-service record is negative for the claimed disorders for years after the Veteran's second period of military service, and there is nothing more than conclusory, generalized lay statements regarding any nexus to service.  As will be explained below, the Board finds the lay evidence of record as to chronicity is not credible.  

As to the bilateral leg disorder claim, the Veteran raised such claim as having developed as secondary to the claimed back disorder.  As the Board finds that service connection is not warranted for a back disorder, a VA examination to determine whether such a disorder developed secondary to it is not necessary.  However, the Board notes that a June 2015 VA examination did adequately address that matter and that sufficient evidence is of record to adjudicate the claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  The Board reiterates that the Veteran's communications show that he is cognizant as to what is required of him and of VA.  Furthermore, he has been represented by an agent in this matter, over the course of several years, and through two JMRs.  See Overton, supra.(holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").   The Veteran and his agent have not indicated there is any outstanding evidence relevant to this claim, other than will be discussed.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.




II. Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

As to disease or injury caused by radiation exposure, service connection may also be established in one of two other ways.  Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  First, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of the specifically enumerated cancers, it will be presumed that the cancer was incurred in-service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The list of the specifically enumerated cancers are as follows:  (i) Leukemia (other than chronic lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the breast; (iv) Cancer of the pharynx; (v) Cancer of the esophagus; (vi) Cancer of the stomach; (vii) Cancer of the small intestine; (viii) Cancer of the pancreas; (ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) Cancer of the bile ducts; (xii) Cancer of the gall bladder; (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) Cancer of the salivary gland; (xv) Cancer of the urinary tract; (xvi) Bronchiolo-alveolar carcinoma; Note: For the purposes of this section, the term "urinary tract" means the kidneys, renal pelves, ureters, urinary bladder, and urethra; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; and (xxi) Cancer of the ovary. 

Second, if a Veteran was exposed in service to ionizing radiation and, after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in-service.  38 C.F.R. § 3.311.  The list of the specifically enumerated diseases are as follows:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  




III. Back Disorder Claim

The Veteran contends that he has a current back disorder from a fall off a tank in approximately 1985, while in service.  During his January 2006 Board hearing, the Veteran reported that following his fall he received a back brace and put on profile.    He further indicated that he started going to Chiropractic One in 1996 or 1997 due to side numbness and continual problems; he reported sleeping on balls from about 1988 due to his arms and legs going to sleep.  He reported that his chiropractor told him he would have to switch professions.  In February 2004, the Veteran also claimed that his back disorder was due to purported in-service radiation exposure.

While some service treatment records are available, the service records from the time involving the reported fall are unavailable.  Given the Veteran's consistent reports of a fall off a tank in 1985, in conjunction with other, credible lay reports, including of R.D.L. (who served with the Veteran) and the Veteran's wife (March 2007 statement), the Board finds that the Veteran's report of falling off a tank in service is credible.  The Veteran separated from service in January 1987.  

The evidence of record also documents that the Veteran has a current back disorder, as documented in the VA examinations of record.  As such, the question before the Board is whether the Veteran has a current back disorder that is etiologically related to his in-service fall or his report of radiation exposure.

A.  Lay Evidence and Credibility

The Veteran contends that he has had chronic back pain since his 1985 fall from a tank in service. 

In a July 2004 statement, R.D.L. noted being assigned with the Veteran in Germany, and that he recalled the reported incident of falling off the back end of a tank and knocking himself out.  R.D.L. noted that the Veteran had gone to battalion aid for treatment and received a profile for light duty.  He reported "I do not know the extent of his injuries, but I know he complained about his back for months after that night."

Although there is credible evidence of back pain immediately following the injury and for some time thereafter during service, the Board finds that the Veteran's report of chronic back pain after service to the present time is not credible.  Furthermore, the Board finds that the Veteran's claim that he did not perform physically demanding work following service is not credible.  

There are multiple conflicting statements and records that are more supportive of finding that the Veteran did not have chronic back pain since service and that his post-service work was of a physically demanding nature.  

Chiropractic One records from 1997 include an August 1997 Confidential Health Questionnaire, the Veteran indicated only occasional low back pain and lumbago; the form did not leave an option for no pain.  He also reported constant neck pain, stiffness, and frequent pain between the shoulders.  He reported previously having seen a chiropractor 15 years previously - i.e. 1982 (during a period the Veteran was not on active duty).

A March 1999 VA diagnostic summary noted that the Veteran reported holding numerous jobs over the past five years and identified some difficulties meeting job expectations due to drug and alcohol-related problems, and getting along with others.  Although the Veteran reported chronic cervical discomfort, he did not note that to be a problem with his work.

An April 2003 Qualified Medical Evaluation Report, by Chiropractor J. Smith that the Veteran's "symptoms appear to have come on as a result of a gradual onset with no known injury, incident, or accident."

In his July 2003 SSA Disability Report, the Veteran reported that his chronic back pain began to "first bother" him in March 1997, and he was first unable to work in April 2003.  He reported that he had to sell his small business for chronic back pain in August 1998 - his construction company per his SSA work history, then worked at Wal-Mart as a custodian for a time.  Per his work history, following service the Veteran worked in a chicken plant from April 1988 to August 1990, an assembly plant from February 1991 to February 1993, construction February 1993 to June 1998, at a warehouse unloading trucks June 1998 to July 98, and subsequently a custodian and monitoring technician.

In a January 2004 VA psychiatric evaluation, the Veteran reported that he couldn't work at his job at Wal-Mart in April 2003 and lost the job in July 2003 due to his spinal condition.  He also reported falling off of a tank in the middle of the night and being knocked out in January 1985.  He further informed the VA medical provider that he had developed back problems within the last 7-8 years (the mid-1990s), with left sided numbness for the first time in 1997 and was treated through a chiropractor from 1997-1998 with great benefit at that time per his report.

In a statement dated in June 2004, the Veteran's step-daughter reported "I remember my dad being in great health from 1993 until 2003.  He was always a healthy individual, he exercising every day...jog, practice Ti-Chi."  She noted that the Veteran had been very strong and had biked for several miles each day for the two years that the Veteran went to school after service.  She noted recalling being told of the Veteran's fall off a tank in Germany, but that he would be fine. In an April 2007 statements she reported that the Veteran was very active after service, including starting a siding company when she was 15.  At 22 she noticed changes in his physical appearance and abilities.

During his January 2006 Board hearing, the Veteran himself reported being in a good physical condition after service.  He reported "when I was 32, 34 years old, I could run a 2 1/2-minute mile and still pass the PT test and then all of a sudden, it's like when I hit at 40, it's like a switch went on."  

In a March 2007 statements, the Veteran's sister in law, K.B. indicated that she had not noticed any mental and medical problems until 1989.  She had not been aware of the in-service fall really affecting him until early 2000.

Given the above reports and findings that are inconsistent with the Veteran's current claims of chronic back pain since service and no post-service physically demanding work, the Board finds that the Veteran's contentions are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board further finds that the SSA records, VA medical records, and private medical records are consistent and credible, and weigh against the credibility of more recent and unsupported contradictory statements from the Veteran.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Also, as indicated, several lay statements also contradict the Veteran's reports.  

B.  Factual Background

The Veteran had two periods of active service, from August 1983 to January 1987 and October 1974 to October 1978.  As noted above, the Veteran is deemed to have fallen from a tank in 1985.

In his August 2003 claim, the Veteran reported his fall from a tank, after which he went to battalion aid, where a cortisone shot was recommended for his shoulder.  The Veteran indicated that after he reported his fall on his back and had a profile for 30 days of no PT and light duty.  The next week, he reported to the battalion medical, where he was discontinued from his profile and returned him to normal duty.

Following his January 1987 separation from service, the first medical evidence of record is from Chiropractic One.  In the August 1997 Confidential Health Questionnaire, the Veteran indicated only occasional low back pain and lumbago; the form did not leave an option for no pain.  He also reported constant neck pain, stiffness, and frequent pain between the shoulders.  He reported previously having seen a chiropractor 15 years previously - i.e. 1982.  The Veteran also reported falling off a wave runner at some point and off a tank in 1984.  He did not indicate that he had previously had a spinal X-ray or examination.  The diagnosis made by the chiropractor on August 13, 1997 was for cervical spine, cevicalgia, muscle spasm and vertigo.  X-ray findings were degenerative joint disease thoracic region.

A March 1999 VA diagnostic summary included a physical/psychiatric assessment, following inpatient treatment.  His discharge diagnosis had been cannabis dependency by patient's history/rule out dysthymia superimposed on borderline personality disorder with no known drug allergies along with history of chronic neck pain with headaches.  The provider noted that "[p]atient is oriented in all spheres and currently does not complain of any major medical difficulty other than previous history of hypertension along with his chronic cervical spine discomfort."
The Veteran reported that during his service he had been "stoned the whole time," but never had Article 15's.  The provider noted that at that time, the Veteran was employed part-time as a laborer at Wal-Mart.  The Veteran reported holding numerous jobs over the past five years and identified some difficulties meeting job expectations due to drug and alcohol-related problems, and getting along with others.  He reported enjoying his tour in the military.

An April 2003 Progressive Diagnostic Imaging X-ray report, by radiologist R. Quarishi, indicated findings of multilevel spondylosis, osteoporosis, and bilateral symmetrical sacriliitis.

A June 2003 Progressive Diagnostic Imaging report for X-rays showed an impression of lumbar offsets, there were findings of grade I spondylolisthesis at L3 & L5.

An undated letter from Chiropractor J. Smith indicated that the Veteran had been a patient from April to August 2003 and suffered from spine and leg difficulties.  He had diagnoses of lumbar subluxations, lumbar radiculitis, low back pain, and neuralgia.  He also had degenerative disc disease and arthritis.

An April 2003 Qualified Medical Evaluation Report, by Chiropractor J. Smith noted that the Veteran's "initial disability is from 04/01/03 until further notice and or workplace modifications."  He further noted that the Veteran's "symptoms appear to have come on as a result of a gradual onset with no known injury, incident, or accident.  His history, subjective and objective findings, and radiographic examination show evidence, from a medical viewpoint, that his condition is due to the current injury only and even though similar symptoms from a previous condition were reported, there is no evidence of any contributing factors." 

In an August 2003 Functional Capacity Evaluation, Chiropractor J. Smith indicated current medical diagnoses of multi-level (L3 - L5) lumbar spondylosis, spondylolisthesis, osteoporosis, and bilateral sacroilitis.   The Veteran reported that his initial injury occurred in January of 1985 when he lost his balance and fell from a Tank while serving in the United States Army and that he had been doing fairly well at work until April of this year.  He noted that previous treatment of his symptoms has included fourteen weeks of chiropractic care which he states was successful in providing short term symptomatic relief of his symptoms.

A May 2003 VA medical record noted that the Veteran reported low back pain, which he had been having for about eight months in the lumbosacral spine.  He reported a remote history of falling several years previously and currently receiving chiropractic care.  The provider noted that the Veteran had "x-rays done with his chiropractor a few months ago reviewed by our radiologist who recommends another x-ray."  

A May 2003 VA X-ray report noted a report of pain for 9 months and a history of remote trauma.  The impression was described as likely consistent with a limbus vertebra L2 and mild multilevel degenerative disc disease and osteoarthritic changes.  A May 2003 X-ray report for the thoracic spine noted mild scoliosis, limbus vertebrae T8 and T11 and multilevel degenerative changes.  A November 2003 VA medical record documented a report of chronic low back pain.

In August 2004, Arkansas Open MRI of the thoracic spine found no compression deformity.  The lumbar spine MRI findings specifically included "No compression deformity is demonstrated of the lumbar vertebrae."  Impressions were no disc extrusion spinal canal stenosis or neural foraminal stenosis.  There were mild degenerative changes of the L1-2 and L4-5 levels with minimal annulus bulge, no significant mass effect demonstrated.  The marrow signal appeared unremarkable, as did the consul medullaris; no intradural mass.  

Per a May 2005 record from Dr. K. R. Danks, the Veteran had been in a motor vehicle accident in April 2005.  The Veteran reported a history of neck and back pain, which had increased.  He noted CT film review revealed a lumbar "limbus formation at L2.  There is no evidence of fractures or dislocation."  CT scan of the cervical spine reveals degenerative changes throughout, more prominently at C5-6. The canal is slightly narrowed as well as some neural foraminal narrowing.  Dr. Danks assessed degenerative disease with acute exacerbation from a motor vehicle accident.  

In July 2005, Dr. Danks reported that the Veteran had an MRI, which showed mild cervical kyphosis and spondylosis, and mild disc bulging.

A February 2007 by S.J. Benson, D.O., indicated an initial office visit.  Dr. Benson indicated that the Veteran's "primary problems have stemmed from and old injury suffered in 1984 while in the US Army in Germany.  He fell from an M6OA3 tank and reportedly has compression fracture in his back and has had chronic pain as a consequence of this."  Dr. Benson also noted that the Veteran reported being seen by a psychologist for PTSD and depression.

Dr. Benson noted possible peripheral neuropathy versus radiculopathy of the bilateral lower extremities; chronic back pain associated with previous fall injury, while in the service with compression deformities in the thoracic spine; PTSD and depression; osteoarthritis; and chromic disability due to chromic pain, insomnia and psychiatric problems associated with previous
injury in 1984 while in the service.

In August 2007, the Veteran underwent a VA examination.  The Veteran reported a fall injury with the low back, treatment with light duty and brace, and returned to duty.  The Veteran reported that he continued with back pain/spasms intermittently throughout the years and worked spot welding after discharge.  Pain and back spasms worsened years ago with difficulty lifting. Pain both legs now.  Last worked 2004 due to mental health issues.

The August 2007 VA examination report showed X-rays findings of 1. Limbus vertebra, L2, unchanged, 2. Mild-to-moderate disc I space narrowing multiple levels 3. Small endplate osteophytes multiple levels. Mild osteoarthritic changes involving articulating facets lower lumbar spine, bilaterally, and 4. mild compression intervertebral body suspected.

The August 2007 VA medical opinion providers (as the opinion had been co-signed by a physician) opined that the claimed condition was less likely as not (less than 50/50 probability) caused by or a result of alleged in-service injury.  The rationale was no evidence of injury to low back found in service treatment records, private medical records from Smith Chiropractic indicated that the Veteran denied trauma to back, and the Veteran's work history of welding after discharge from service. Patient states back pain worsened 5 years ago, some 17 years after military service.  There was X-Ray evidence of mild to moderate degenerative joint disease of the lumbar spine, which was consistent with a 51 year old patient with strenuous physical work after discharge from service.

In a March 2009 addendum, the VA medical opinion providers noted re-review of the record and examination notes and considered the Veteran's reports of falling from a tank in service and a wave runner injury two years prior to that, as well as, reports of an April 2005 motor vehicle accident and lay statements regarding the in-service tank fall and strenuous physical activities including running and hanging siding.  The VA medical opinion providers found that "[a]ssumming the veteran slipped off the back of a tank in 1985, there is no evidence of Trauma or FX noted on spine films. Limus vertebra finding is most likely a congenital anomaly. Mild degenerative changes shown on imaging are completely consistent with patient's age of 52 years and his strenuous work history."  The VA medical opinion provider indicated that the August 2007 opinion was unchanged and that the Veteran's "current back condition is less likely as not (less than 50/50 probability) caused by or a result of his in-service back injury some 24 years ago."  

In a July 2012 VHA and October 2012 addendum opinions, the VA medical opinion provider found that in reviewing records, the Veteran's currently diagnosed back disability is not attributed to injuries sustained from his fall from a tank during, service in the mid-1980s.  The VHA medical opinion provider noted that if it were assumed the Veteran sustained a compression fracture in service from a fall from a tank, the symptoms it would likely have produced would have been more severe than being reported.  It was also observed that all his disabilities came to surface later in life and are consistent with the wear and tear of daily life to which all are subject.  

In December 2014, the Veteran underwent another VA examination, and received a diagnosis of degenerative joint disease / T-11 compression fracture, date of diagnosis 1985.  The VA examiner noted the condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness, due to injury and treatments in the service and evidence of traumatic degenerative joint disease per X-rays.  

In June 2015, the Veteran underwent another VA examination.  The condition claimed was considered less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner explained that, although the Veteran has given a history of unwitnessed fall in the service, he also worked heavy labor post service. The first complaint of back pain appeared to have occurred in 2003, which is also when the Veteran first began seeing a chiropractor in the private sector. He has had multiple evaluations by various neurosurgeons and neurologists which have basically been negative for lumbar radiculopathy.  He declined to complete either the DBQ Peripheral nerves or the EMG portion of the electrodiagnostic study today. (The NCS portion of the study was normal.).  The Veteran's history and physical examination strongly suggests symptom exaggeration.

In December 2015, the Veteran underwent yet another VA examination, by the June 2015 VA examiner.  Diagnoses included chronic back pain (diagnosed in 2003), lumbosacral spondylosis (diagnosed in 2003).  

The December 2015 VA examiner noted that the Veteran had described back pain for which he walked with a walker; however, not only had the Veteran been diagnosed with a somatoform disorder, he was clearly malingering on the June 2015 VA examination, when he presented with a walker, but was able to move briskly and stand straight.  The VA examiner noted that when the Veteran decided to terminate the exam he was able to pick up his rolling walker and walk unassisted to the door carrying it for the few paces needed before putting it down and using it as an actual walker.  The Veteran stood very straight while using the walker, which is not consistent with lumbar radiculopathy.  It was also notable that for those few paces he had completely normal gait, and lifted his right thigh normally whereas he said he couldn't do so at all when asked to do heel knee shin with his right leg on formal examination.

The December 2015 VA examiner noted that the Veteran had worked as a facility monitor tech with Walmart for 4 years until July 2003 when he was fired. He owned his own siding business for 3 years before that.  The siding business involves heavy labor.

The December 2015 VA examiner opined that the claimed back disorder was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  He explained that the Veteran had well maintained vertebral body heights on his May 2003 X-rays, which were the first ones performed under standard medical conditions and which was read by a radiologist. Well maintained vertebral body heights would not be seen in a compression fracture seen nearly two decades after the original injury.  He did have lumbar scoliosis and limbus vertebrae on imaging films in 2003, both of which are conditions which occur during adolescence.  He also had degenerative disc disease of the lumbar spine which would be expected in patients with lumbar scoliosis and limbus vertebrae of his age.  His previous x-rays were performed and read by chiropractors.  Chiropractic therapy/ practice is not based on the body of knowledge related to health, disease, and health care accepted by the allopathic (MD physician) and osteopathic (DO physician) medical community.

C.  Analysis

As noted above, the Veteran also asserts that his active duty included exposure to radiation from nuclear warheads associated with his duty as a missile maintenance technician.  The Veteran's service personnel records reflect some active duty service as a missile mechanic.  However, the Board notes that the Veteran's diagnosed back disorders are not among the specifically enumerated diseases listed at 38 C.F.R. § 3.309(d) or of the specifically enumerated radiogenic diseases listed at 38 C.F.R. § 3.311.  Furthermore, the Veteran has not cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  Therefore, the Board finds that service connection for a back disorder based on the presumptions found at 38 C.F.R. § 3.309(d) must be denied and 38 C.F.R. § 3.311 is inapplicable to the current claim.  38 U.S.C.A. §§ 1110, 1131.

Also, arthritis was not diagnosed within one year of service.  As noted above, the first indication of degenerative joint disease did not occur until 1997, over 10 years following the Veteran's discharge from service.  The presumption of service connection provided under 38 C.F.R. § §§ 3.307, 3.309 is not applicable.  

The remaining question is whether service connection is warranted based on the Veteran's conceded in-service fall from a tank in approximately 1985.

As to a claim for service connection on a direct basis, the most probative evidence of record does not support finding that there is a nexus, or link, between the current disability and the Veteran's service, such that service connection could be granted.  

As noted above there are several medical opinions associated with the claims file as to the Veteran's claim.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

There are only two medical opinions of record supportive of the Veteran's claims.

One positive opinion is a February 2007 initial office visit note, Dr. Benson indicated that the Veteran's "primary problems have stemmed from and old injury suffered in 1984 while in the US Army in Germany. He fell from an M6OA3 tank and reportedly [emphasis added] has compression fracture in his back and has had chronic pain as a consequence of this."  Dr. Benson does not provide an explanation for how he reached his conclusion, other than appearing to base his opinion solely on the Veteran's own reports of a compression fracture and chronic pain.  

As noted above, the Board has found that the Veteran's reports of chronic pain are not credible.  Furthermore, in LeShore v. Brown, 8 Vet. App. 406 (1995) the Court held that medical professionals are not competent to transform lay history with no medical comment into competent medical evidence based on their status as medical professionals.  In this case, Dr. Benson did not indicate that he had reviewed any X-ray or other radiographic evidence regarding the Veteran's back, and thus had no objective evidence of a compression fracture or other back disorder observable by radiographic means.  Furthermore, unlike the other medical opinion providers of record, Dr. Benson did not base his opinion on a review of the claims file or any other medical evidence available from prior to February 2007.  For the above reasons, the Board finds that Dr. Benson's medical opinion is of very limited probative value.

The other positive opinion of record is the December 2014 VA medical opinion.  That VA medical opinion provider opined that the condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  His rationale was simply "DUE TO INJ AND TXS IN THE SERVICE AND EVIDENCE OF TRAUMATIC DJD PER X RAYS."

The Board finds that the December 2014 VA medical opinion is not probative as there are several discrepancies between the VA examiner findings and the evidence of record.  The Board notes that that VA examiner noted a date of diagnosis for degenerative joint disease or T-11 compression fracture for 1985.  However, as noted above, there are no X-ray or other diagnostic testing findings until 1997 at the earliest.  Furthermore, the first possible indication of a fracture was not until 2003 at the earliest, though one was not diagnosed at that time.  The VA examiner also indicated that the Veteran had been sent for X-rays in 1985, but the Veteran has indicated that he did not have X-rays performed at that time.  Indeed, in his 1997 Chiropractor One records, the Veteran indicated that he had not had prior back X-rays.  Moreover, as will be discussed below, the other medical opinions of record provided much more detailed and thorough explanations as to how they reached their conclusions.  As such, the Board finds the December 2014 VA examination to be of extremely limited probative value.  

In contrast to the two positive opinions of record, there are four VA medical opinions of greater probative value that are not supportive of the Veteran's claim.

The August 2007 VA examiner, who also provided a March 2009 addendum, provided a detailed explanation as to how it was concluded that the claimed condition was less likely as not (less than 50/50 probability) caused by or a result of alleged in-service injury.  Even after considering the Veteran's in-service fall as having happened (as well as a pre-service wave runner injury and a post-service motor vehicle accident), the examiner noted that lay statements indicated strenuous physical activities including running and hanging siding.  The VA medical opinion providers found that "[a]ssumming the veteran slipped off the back of a tank in 1985, there is no evidence of Trauma or FX noted on spine films.  Limus vertebra finding is most likely a congenital anomaly.  Mild degenerative changes shown on imaging are completely consistent with patient's age of 52 years and his strenuous work history."  

In June 2012, the Board obtained a VHA medical opinion, with addendum medical opinions in July 2012 and October 2012.  That VA medical opinion provider also found that the currently diagnosed back disability is not attributed to injuries sustained from his fall from a tank during, service in the mid-1980s.  The Board finds that there are some inconsistencies in the VHA opinion, which would render it of limited probative value.  The VHA opinion provider does not appear to have adequately reviewed the claims file, as indicated by his report that a back disorder was not listed in the medical record.  However, VA medical records document complaints of, or treatment for, back pain.  Furthermore, he indicated that he had not reviewed X-ray evidence.  

The VHA medical opinion provider noted that "[i]f I assume what he claims, that he has compression vertebra, that condition is quite painful and deliberating at least in this beginning.... should be laid off his duties initially for days - weeks."  As noted in the July 2013 JMR, that reasoning does not account for a medical article submitted by the Veteran on vertebral compression fractures from the American Association of Neurological Surgeons (AANS), which indicated that vertebral
compression fractures "can present with either minor symptoms or no
symptoms."  As such, the JMR indicated that a new adequate advisory medical opinion was needed.

In June 2015, the Veteran underwent another VA examination.  However, the Veteran the Veteran declined to complete the physical examination.  The June 2015 VA examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner provided a detailed review of the medical record, which included consideration of the Veteran's reported fall in 1985.  Factors the opinion contemplated included the following: The first complaint of back pain appears to have occurred in 2003 (the Board notes that in 1997 the Veteran had reported neck pain instead), which is also when the Veteran first began seeing a chiropractor in the private sector.  Although the Veteran had given a history of unwitnessed fall in the service, he also worked heavy labor post service.  He has had multiple evaluations by various neurosurgeons and neurologists which have basically been negative for lumbar radiculopathy.  He previously declined to complete either the DBQ Peripheral nerves or the EMG portion of the electrodiagnostic study today. (The NCS portion of the study was normal.).  The Veteran's history and physical examination strongly suggested symptom exaggeration.

In December 2015, the Veteran underwent a VA examination for the spine, by the same VA examiner who provided the June 2015 VA examination, and received diagnoses of chronic back pain, lumbosacral spondylosis, and lumbar arthritis.  The December 2015 VA examiner noted that during the June 2015 VA examination, the Veteran had been malingering, providing a description of how he reached that conclusion that is noted above.  The VA examiner further noted that the Veteran had previously had a siding business, which involved heavy labor.  

The December 2015 VA examiner opined that the claimed back disorder was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  He explained that the Veteran had well maintained vertebral body heights on his May 2003 X-rays, which were the first ones performed under standard medical conditions and which was read by a radiologist.  Well maintained vertebral body heights would not be seen in a compression fracture seen nearly two decades after the original injury.  He did have lumbar scoliosis and a limbus vertebra on imaging films in 2003, both of which are conditions which occur during adolescence.  He also had degenerative disc disease of the lumbar spine which would be expected in patients with lumbar scoliosis and limbus vertebrae of his age.  His previous X-rays were performed and read by chiropractors.  Chiropractic therapy/ practice is not based on the body of knowledge related to health, disease, and health care accepted by the allopathic (MD physician) and osteopathic (DO physician) medical community.

Given the extensive physical evaluation, report of medical history, and explanations provided by the December 2015 VA examiner (who also performed the June 2015 VA examination), the Board finds that medical opinion to be the most probative of record.  

The Veteran has also provided a lay opinions, including by himself and his spouse, that he developed a back disorder from his fall in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to in-service fall or back complaints, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Although the Veteran has observed pain similar in location and sensation to that which he experienced in service, the causes of his current back disorder are not within the ordinary knowledge of a lay person.  The similarities between his current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition.  However, his lay observation of these similarities alone is not competent evidence of causation.  Furthermore, as discussed above, the Board has found that the Veteran's reports as to chronicity of symptoms are not credible.  The August 2007 VA examination (with March 2009 addendum) and June and December 2015 VA examinations are the most competent and probative medical opinions of record.  Those VA examiners considered the Veteran's claims file and medical history in the report. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiners provided an etiological opinion, complete with the rationales described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to those negative opinions.

The Veteran has also provided medical treatise information, which may be regarded as competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  However, the Court has held that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Veteran's agent has raised numerous arguments in support of the Veteran's claim.  The Board notes that the Veteran's agent has repeatedly claimed, such as in a January 2012 correspondence, that the Veteran's reports of chronicity and continuity are sufficient to support the Veteran's claim without medical nexus.  However, as the Board has already addressed the question of the credibility of the Veteran's reports of chronic pain since service, and has found that such reports are not credible, the Board will not address that matter again here.  

In January 2011, the Veteran's agent also argued that the 1997 diagnosis of degenerative joint disease of the thoracic region is supportive of the Veteran's claim, as it was made only 10 years after discharge, when the Veteran was only 41 years of age.  She cited to a New York Times article called Osteoarthritis In-Depth Report that stated "[o]steoarthritis sometimes develops years after a single traumatic injury to or near a joint" and "[o]steoarthritis can affect people of any age, but it is much more common in older people.  It rarely occurs in people younger than age 40."  The Board notes that in the cited portion of the article itself, osteoarthritis rarely occurs in people younger than age 40.  As the Veteran was already aged 41 at the time of the finding, he was of the age group for which osteoarthritis would have been much more common, per the article.  Furthermore, as to the question of osteoarthritis sometimes developing years after a single traumatic event, the probative medical opinion providers have consistently found that the Veteran's osteoarthritis was consistent with his age, effectively finding it was not due to a single traumatic event.  The August 2007 VA examiner, in the March 2009 addendum, specifically found "[m]ild degenerative changes shown on imaging are completely consistent with patient's age of 52 years and his strenuous work history."  The December 2015 VA examiner found that degenerative disc disease "would be expected in patients with lumbar scoliosis and limbus vertebra of his age."  Indeed, even Chiropractor J. Smith, in the April 2003 Qualified Medical Evaluation Report - made almost 25 years after the Veteran's discharge from service - found that the Veteran's history, subjective and objective findings, and radiographic examination show evidence, from a medical viewpoint, that "his condition is due to the current injury only and even though similar symptoms from a previous condition were reported, there is no evidence of any contributing factors."

The Veteran's agent has also questioned whether limbus vertebra is a spine condition that pre-existed the Veteran's service.  In March 2011, she cited the American Society of Neuroradiology, reporting that the definition of limbus vertebrae is "Separation of a segment of rim of vertebral body ring apophysis. Note: Limbus vertebrae may result from fracture or from developmental abnormalities..."  She further claims that the VA examiner does not discuss the abnormal findings of the cervical and thoracic spinal cord which shows "possibility of a previous fracture involving the anterior aspect of C5" or the "anterior wedging of the T1l vertebral body."

A May 2003 VA X-ray report impression was described as likely consistent with a limbus vertebra L2 and mild multilevel degenerative disc disease and osteoarthritic changes.  Also, a May 2003 X-ray report for the thoracic spine noted mild scoliosis, limbus vertebrae T8 and T11 and multilevel degenerative changes.

Although limbus vertebrae might result from a fracture, here, the only competent opinion addressing whether that may be the case for this Veteran concluded it was not.  Further, the most probative opinions as identified above did not find any superimposed injury on that condition, or that it increased in severity during service.  

In May 2016, the Veteran's agent submitted some evidence as to VA use of chiropractors and chiropractor abilities in reading X-rays.  However, the Board notes that in April 2003, VA medical records document that the Veteran requested that VA review his chiropractor provided X-rays.  At that time, the VA physician reported that "An incomplete study was submitted [emphasis added] with lateral and AP views of L3 through and including L5-Sl, with some variation in technique [emphasis added].  Recommend a complete lumbar spine series for further evaluation."

Although chiropractors may be qualified to read X-rays, given that the April 2003 VA physician specifically found that there was only an incomplete study and technique variation, as well as, recommended an entire new X-ray series, the Board finds that the May 2003 X-rays provided by VA are of greater probative value than those provided by the Veteran's chiropractor earlier that year.  The Board further observes that, as noted by the December 2015 VA examiner, medical physicians and osteopathic physicians generally have a broader base of knowledge related to health, diseases, and health care than chiropractors.

Despite the Board finding that the VA X-rays are of greater probative value, the Board further notes that Chiropractor J. Smith, in the undated letter regarding treatment from April 2003 to August 2003, only reported diagnoses of lumbar subluxations, lumbar radiculitis, low back pain, neuralgia, degenerative disc disease, and arthritis - there was no finding of a fracture.  Furthermore, the April 2003 Progressive Diagnostic Imaging X-ray report, by radiologist R. Quarishi, indicated findings of multilevel spondylosis, osteoporosis, and bilateral symmetrical sacriliitis - there was again no finding of fracture.

The May 2003 VA X-rays also did not include any findings of fracture.  Similarly, in August 2004, Arkansas Open MRIs of the thoracic and lumbar spine found no fractures.  

Moreover, in May 2005, Dr. K. R. Danks noted review of CT films of the lumbar and cervical spines, but did not note fracture.  Indeed, he found that CT film review revealed a lumbar "limbus formation at L2.  There is no evidence of fractures [emphasis added] or dislocation."  Also, CT scan of the cervical spine reveals degenerative changes throughout, more prominently at C5-6. The canal is slightly narrowed as well as some neural foraminal narrowing.  Dr. Danks only assessed degenerative disease with acute exacerbation from a motor vehicle accident.  Furthermore, in July 2005, Dr. Danks reported that the Veteran had an MRI, which showed mild cervical kyphosis and spondylosis, and mild disc bulging.

In August 2007, in conjunction with the VA examination, there was the first indication of possible fracture, with a finding of "[m]ild compression T11 vertebral body suspected."  

Furthermore, the December 2015 VA examiner opined that the Veteran had well maintained vertebral body heights on his May 2003 X-rays, which were the first ones performed under standard medical conditions and which was read by a radiologist.  He opined that well maintained vertebral body heights would not be seen in a compression fracture seen nearly two decades after the original injury.  

The Board thus finds that the record clearly shows that the Veteran did not have a fracture or compression fracture of the spine for decades following his January 1987 separation from service.  

The Board notes that in May 2016, the Veteran's agent disputed the December 2015 VA examiner's opinion that the 2003 X-rays found "well maintained vertebral body heights" and this would not be the case if the in-service injury had caused a compression fracture.  She contends that the May 2003 X-ray report of the lumbosacral spine made no mention of well-maintained vertebral body heights.  Although the 2003 X-ray reports did not use the specific words of "well maintained vertebral body heights" the VA examiner is competent to interpret the report and form his own conclusions as to what it signifies.  The VA examiner has advanced medical training, experience, and had the opportunity to examine both the Veteran and his claims file to provide a competent diagnosis and medical opinion.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) ("VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide "competent medical evidence" under § 3.159(a)(1))."  The VA examiner was qualified through education, training, and experience to offer competent medical evidence.  The Veteran's agent has not submitted any evidence other than her own medical opinion as to the inadequacy of the December 2015 VA examiner's interpretation.  The Board is unaware of any medical expertise held by the Veteran's agent and finds such medical opinion is not competent medical evidence.  Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

As discussed above, the most probative medical evidence of record, to include the August 2007 VA examination (with a March 2009 addendum) and the June and December 2015 VA examinations, does not support the Veteran's claim.  Both probative VA examiners found that the Veteran does not have a current back disorder due to service, but rather that his current disorders are consistent with his age.

As the preponderance of the probative, competent, and credible evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for a back disorder is denied.  

IV. Depression

The Veteran has claimed that his claimed depression towards the end of his service.  He has alternative claimed that it developed secondary to his claimed back disorder.  

The Veteran has current diagnoses of borderline personality disorder, unspecified depressive disorder, unspecified anxiety disorder, and unspecified psychotic disorder (personality disorder versus delusional disorder), per an April 2016 VA mental health note.  An October 2010 VA mental health screening note indicated diagnoses of anxiety neurosis, not otherwise specified; somatization disorder; depression, not otherwise specified; borderline personality disorder; cognitive disorder, not otherwise specified; dysthymic disorder.  In an August 2007 letter, Dr. Faitak reported that he had seen the Veteran for individual and marital therapy since October 2006 for major depressive disorder.  He noted that the Veteran had Axis I major depressive disorder, recurrent, severe and an Axis II personality disorder, not otherwise specified.

As such, the question before the Board is whether any such disorder is due to service or a claimed service-connected disability.

During the January 2006 Board hearing, the Veteran's spouse reported that she had noticed his depression at the end of his time with the Army.  The Veteran reported that he had been diagnosed with depression by his medical providers.  His representative argues that his depression began shortly prior to the Veteran's discharge from service.  The Veteran's wife reported that he had a happy home life, and that they could only trace the Veteran's depression back to his pain or service.  In a December 2004 lay statement, the Veteran reported having depression due to constant pain for his claimed back injury.

Other than the lay statements, there is no medical evidence of an acquired psychiatric disorder in service or for years following service.  

The Board finds that the lay evidence of record as to the Veteran's having psychiatric symptoms continually since service is not credible.  As noted above, 
when weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  

Furthermore the Board finds that contemporaneous and lay evidence is conflicting as to lay statements regarding a chronic psychiatric disorder since service.  
For example, a January 1999 VA discharge summary, following in-patient treatment for alcohol abuse, noted diagnoses of cannabis addiction per patient's history, at most rule out dysthymia disorder, and borderline personality disorder.  Despite actual psychiatric evaluation over 10 years following his January 1987 separation from service, VA medical providers did not find actual diagnosis of a psychiatric disorder.  An April 1999 VA medical record for dental pain documented a history of depression, but did not provide a diagnosis of such a disorder.

A March 2002 VA medical record documented the first full diagnosis of a psychiatric disorder.  However, the provider found no evidence of any thought
disorder or severe depression.  The VA medical provider found that the Veteran's then current stress was related to problems in relationship with his wife, due to discovering that his wife had been unfaithful.  The VA medical provider found an Axis I diagnosis of adjustment disorder with anxiety and some behavioral problems.  

The Board notes that such evidence also contradicts the lay statements and argument made at the Board hearing as to the Veteran having had a happy home life and that the Veteran's depression must therefore have been due to service.  Similarly, a December 2010 VA medical record documenting the Veteran's report of evidence of a bankruptcy filing, multiple marriages, many failed jobs in regards to his post-service life are in contradiction to such arguments/statements.

A March 2003 VA medical record included a depression screen.  At that time, the Veteran reported no depression for two or more consecutive weeks in the past year.  Furthermore, he stated that he had not had two years or more in life when he felt depressed or sad most days, even if he felt okay sometimes.  The Veteran reported that he had not felt depressed or sad much of the time in the past year.  He also indicated that he had had less than one day of depression in the past week.  The VA medical provider found a negative depression screen.

In his November 2003 SSA reconsideration disability report, the Veteran reported that he was diagnosed with depression in January 2001 - almost 15 years after his discharge from service, and personality disorder.

The Board finds such medical evidence to be more credible and probative than recent lay statements.  See Curry, supra.; Cartright, supra.

As the Board has denied service connection for a back disorder above, service connection on a secondary basis to the back disorder is also not warranted and is legally precluded.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board notes that to the extent that the Veteran may be claiming service connection for a personality disorder, such disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127. Therefore, the Board finds that service connection for such a disorder is legally precluded.  Sabonis, supra.

The Board finds that there is no competent medical evidence of record to support finding that the Veteran has a current acquired psychiatric disorder, including depression, which began in or is etiologically related to service.  There is also no competent medical evidence showing that a psychosis developed to a compensable degree within a year of his separation from service.  As late as 1999, VA medical records document psychiatric treatment for alcohol, but no verified diagnosis of an acquired psychiatric disorder or psychosis.  VA medical records and private medical records are silent as to any such finding of such disorders relating to service.  At most, the March 2002 VA medical provider found that the Veteran had an adjustment disorder, with current stress from his marriage.  An October 2009 VA medical provider found that most of the Veteran's depression and mood lability is likely on the basis of his personality disorder.  A September 2009 VA medical provider found that cognitive disorder was due to general medical illness.

The Veteran and his wife have also provided an opinion through his claim that he developed depression during service, including from his fall.  As noted above, lay persons are competent to provide opinions on some medical issues, but whether the Veteran had a medically diagnosed psychiatric disorder that started in service or developed due to service, is outside the common knowledge of lay person.  See Kahana, supra.; Jandreau, supra.; Woehlaert, supra.  The Board finds that although the Veteran has been treated by multiple VA and private medical providers, the record is silent as to any such provider finding that a current acquired psychiatric disorder is related to service.  Furthermore, as documented above, the Board has found that the lay reports of psychiatric symptom chronicity are not credible.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, supra. The Veteran's claim for service connection for an acquired psychiatric disorder, (other than PTSD), but to include depression, is denied.  

V.  Bilateral Leg Disorder

During his January 2006 Board hearing, the Veteran reported that he has neurological damage to his legs due to his claimed back disorder.

Given the Board's denial of service connection for a back disorder above, service connection on a secondary basis is also not warranted.  38 C.F.R. § 3.310(a).  Indeed, service connection for such a disorder on a secondary basis is legally precluded.  See Sabonis, supra. 

To the extent that the Veteran may be claiming service connection for bilateral leg disorder as directly due to service, the record does not support such a finding.  

Per an October 2009 VA neurology note, the VA medical provider found that as to the Veteran's claim of "leg weakness" his examination is normal with the exception of Waddell's signs, and his MRI of the brain, lumbar, thoracic spine and his EMGs are normal.  EMGs of his cervical spine also showed no evidence of any spinal nerve root lesion.  

Also, a June 2015 VA examiner explained that although the Veteran had given a history of unwitnessed fall in the service, he also worked heavy labor post service.  The Veteran had multiple evaluations by various neurosurgeons and neurologists which have basically been negative for lumbar radiculopathy, and had declined to complete either the DBQ peripheral nerves or the EMG portion of the electrodiagnostic study at the time of the examination, though the nerve condition portion of the study was normal.  The VA examiner noted that the Veteran's history and physical examination strongly suggested symptom exaggeration.  As such, the VA examiner found that the claimed condition was less likely than not incurred in or caused by service.  

The VA examiner's opinion is considered probative, as it is uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, supra.  The Veteran's claim for service connection for a bilateral leg disorder is denied.  


ORDER

Service connection for a back disorder is denied.

Service connection for an acquired psychiatric disorder, other than PTSD, to include depression, is denied.

Service connection for a bilateral leg disorder is denied.



____________________________________________
MICHAEL KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


